Citation Nr: 1409699	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for chronic simple glaucoma with no light perception in the right eye and 20/25 visual acuity in the left eye.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in his July 2008 Substantive Appeal.  Subsequently, in a written statement received in February 2012, the Veteran withdrew the hearing request.  The Veteran's request to testify before the Board is withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board notes that the Veteran's claim of entitlement to an increased disability evaluation raises a claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In February 2009 correspondence, the Veteran stated that his previous employer terminated him due to deterioration in his vision.  In addition, in November 2011, a VA vocational rehabilitation counselor made a determination that the Veteran would not benefit from a program designed to return him to gainful employment and denied his participation in the program.

The Virtual VA paperless claims processing system contains the December 2013 appellate brief; the remainder of the records in that system are duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System paperless claims processing system does not contain any documents in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for a current examination.  In the Veteran's December 2013 brief, his representative alleges that the Veteran's chronic simple glaucoma has worsened to the extent that it is now chronic advanced glaucoma.  In addition, in February 2012 correspondence, the Veteran maintains that his vision has continued to deteriorate.  The Veteran received two private eye examinations in October 2011, prior to his statements regarding his eye deterioration.  His most recent VA examination assessing the condition of his service-connected eye disability was in March 2009.  Given the passage of time since his eye examinations and the allegations set forth herein, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's service-connected eye disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  

While on remand, current VA medical records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran the appropriate VA form to formally claim entitlement to a total disability evaluation based on individual unemployability due to his service-connected disorders.  Thereafter, conduct all appropriate development.  In addition, the Veteran must be provided appropriate notice regarding his claim for TDIU.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and extent of any current manifestations of his service-connected chronic simple glaucoma with no light perception in the right eye and 20/25 visual acuity in the left eye.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptoms resulting from the service-connected glaucoma and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptoms resulting from the disorders, the examiner should state this in the examination report.  

As part of the examination report, the examiner must provide determinations of whether there is anatomical loss of either eye and whether there is light perception in either eye.  The examiner must also provide visual field findings and evaluations of the vision impairment of each eye.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner must also describe any functional impairment caused by the glaucoma, and the impact on the Veteran's ability to perform either physical or sedentary employment.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

